—In a wrongful death action, the plaintiff appeals from an order of the Supreme Court, Kings County (Levine, J.), entered October 23, 1991, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Even if it is assumed that negligent medical treatment by the defendant hospital resulted in the decedent’s need for a series of blood transfusions in 1980, we are in agreement with the trial court that the risk of receiving blood tainted by the Human Immunodeficiency Virus which causes the Acquired Immune Deficiency Syndrome (AIDS) was not a legally foreseeable risk at the time in question (see generally, 79 NY Jur 2d, Negligence, § 12). Therefore the defendant cannot be held liable for the decedent’s death from complications due to AIDS in 1984. Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.